Citation Nr: 9909071	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-14 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bradycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought.  The 
veteran, who had active service from June 1964 to June 1966 
appealed that decision.  

In November 1997 the Board denied the veteran's claim of 
entitlement to service connection for bradycardia.  The 
veteran filed a timely Notice of Appeal of the November 1997 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 1998 the veteran's 
counsel and VA counsel thereupon filed a joint motion to 
remand the issue.  On September 15, 1998, the Court granted 
the joint motion, and ordered that the November 1997 Board 
decision be vacated.  A remand by the Board for further 
adjudication was then ordered by the Court pursuant to 
38 U.S.C.A. § 7252(a).  [redacted].


REMAND

As an initial matter, the Board notes that after the November 
1997 Board decision was issued, a statement from one of the 
veteran's private physicians, Steven C. Applegate, M.D., was 
received.  To date, that statement in support of the 
veteran's claim has not been used in adjudicating the 
veteran's claim.

The central rationale underlying the September 1998 joint 
motion was that the RO did not fully comply with a May 1996 
Board remand.  Specifically, the May 1996 Board remand that 
preceded the November 1997 Board decision requested that 
after obtaining any necessary authorization and consent, the 
RO was to contact two of the veteran's private physicians, 
Alec Spencer, M.D., and John H. Leland, M.D.  Further, the RO 
was to obtain complete treatment records pertaining to the 
veteran, and to express opinions to support their 
professional opinions that supported the veteran's claim.  
This was to be completed to assist the veteran in prosecuting 
his claim.

Thereafter, in September 1996, the veteran responded to the 
RO on VA Forms 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs.  The 
veteran stated that he had submitted all records from each 
physician, and that Dr. Spencer only kept records for five 
years.  The veteran did not complete the authorization forms 
so that the RO could assist him.

The joint motion, approved by the Court, stated that the RO 
was to obtain these records, and more importantly, obtain 
detailed rationales that would support their earlier 
opinions.  In light of the above, the Board must REMAND this 
claim to the RO for the following actions:

1.  After obtaining any necessary 
authorization and consent, the RO is 
requested to contact Alec Spencer, M.D., 
and John H. Leland, M.D.  The RO is 
requested to obtain complete treatment 
records pertaining to the veteran from 
these private physicians, and to ask that 
they express opinions, with complete 
rationales, as to the onset, duration, 
and etiology of the veteran's 
bradycardia.  By again requesting this 
information, the veteran is reminded that 
the Court has held that the duty to 
assist is by no means a one-way street, 
and a veteran's obligation to provide 
certain facts, in this case by submission 
of a completed authorization and consent 
form, is not an impossible or onerous 
task.  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  In this regard, the Board 
would note that the veteran's failure to 
comply with this REMAND request is also a 
failure to comply with the Court's 
remand, and may result in the denial of 
his claim.

2.  Upon completion of the above 
development, the RO is requested to 
readjudicate the veteran's claim for 
service connection based upon all of the 
evidence of record, including the 
September 1998 statement from Steven C. 
Applegate, M.D.  If the veteran's claim 
is not granted in full, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.


The purpose of this remand is to comply with instructions 
issued by the Court.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


